Citation Nr: 0031717	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  97-19 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
rheumatic heart disease with aortic valve replacement 
residuals, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Department of Veterans 
Affairs, Alabama 


INTRODUCTION

The veteran had active service from August 1951 to June 1973.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which confirmed the 
proposed assignment of a 30 percent disability evaluation for 
the veteran's service-connected rheumatic heart disease 
residuals with aortic valve replacement residuals effective 
as of November 1, 1996.  In May 1998, the Board noted that 
the provisions of the Schedule For Rating Disabilities 
applicable to heart disorders had been amended in January 
1998 and remanded the veteran's claim to the RO for 
consideration of the amended diagnostic criteria.  The 
veteran has been represented throughout this appeal by the 
Alabama Department of Veterans Affairs.  

The veteran may have submitted an informal claim of 
entitlement to a bilateral intention tremor of the hands.  It 
appears that the RO has not had an opportunity to act upon 
the claim.  Absent an adjudication, a notice of disagreement, 
a statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the Department of 
Veterans Affairs (VA) fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Acting Veterans Law Judge cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2000).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2000).  


REMAND

In reviewing the report of the August 1998 VA examination for 
compensation purposes and the associated diagnostic studies, 
the Board observes that the veteran underwent an August 1998 
VA electrocardiographic evaluation in order to determine his 
current cardiac ejection fraction.  While the study was 
apparently completed, neither the electrocardiographic 
evaluation nor the report of the August 1998 VA examination 
for compensation purposes conveys delineates the veteran's 
ejection fraction.  Such a finding is necessary for proper 
application of the provisions of 38 C.F.R. § 4.104, 
Diagnostic Codes 7000, 7016 (2000).  Accordingly, this case 
is REMANDED for the following action: 

1.  The RO should forward the veteran's 
claims file to the physician who 
conducted the August 1998 VA examination 
for compensation purposes.  The physician 
should be requested to identify the 
veteran's cardiac ejection fraction.  If 
the examining physician is unable to 
determine the veteran's ejection fraction 
from the August 1998 clinical findings or 
is no longer employed by the VA, the 
veteran should be scheduled for an 
additional evaluation by a different 
physician.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully met.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the VA, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions should be considered.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of 


law.  No inference should be drawn from it regarding the 
final disposition of the veteran's claim.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


